DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 10/21/2021 which amended claim 6 and cancelled claims 1, 4, and 5. Claims 6-14 are currently pending.  

Allowable Subject Matter
Claims 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 7, the prior art of record, either alone or in combination, fails to teach or render obvious the peripheral wall member has a flow path that guides an inert gas from below to above and an opening that causes the flow path and the processing space to communicate with each other, the opening has a first side surface and a second side surface that face each other, a distance between the first side surface and the second surface gradually becomes larger from a downstream end portion of the flow path to the processing space, and collision surface with which the inert gas that flows out to the opening from the downstream end portion of the flow path is provided, and the collision surface is located at a position farther upward than the substrate supported 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Nishide et al. (US PGPub 2018/0337076) discloses a gas supply pipe that supplies gas from below to above and an opening to connect the flow path and a processing space (Figs. 1, 11, 12, paras. [0039], [0069], gas supply pipe 83 supplies gas through a labyrinth portion 97 in a gas ring 90 to treatment space 65), but Nishide et al. does not describe or render obvious the opening has a first side surface and a second side surface that face each other, a distance between the first side surface and the second surface gradually becomes larger from a downstream end portion of the flow path to the processing space, and collision surface with which the inert gas that flows out to the opening from the downstream end portion of the flow path is provided, and the collision surface is located at a position farther upward than the substrate supported by the substrate supporter when exposure is carried out.
Minato et al. (US Patent No. 4,749,436, Minato hereinafter) discloses a peripheral wall member that forms a processing space in which the substrate is storable and has an upper opening and a lower opening (Fig. 1, col. 2, lines 46-57, table 5 includes a cylindrical wall with a lower aperture in opening 11 in which the stage 9 is positioned to hermetically seal the lower aperture of the opening. The upper aperture of the opening 11 includes transparent plate 12); a light emitter that has an emission surface that is provided above the peripheral wall member to close the upper opening of 
Nakajima (US PGPub 2009/0245761) discloses a gas supply pipe that supplies inert gas from below to above and an opening to connect the flow path and a processing space (Figs. 1, 2, paras. [0042], [0043], gas pipe 83 supplies gas to a buffer space and then to slit 81), but Nakajima does not describe the opening has a first side surface and a second side surface that face each other, a distance between the first side surface and the second surface gradually becomes larger from a downstream end portion of the flow path to the processing space, and collision surface with which the inert gas that flows out to the opening from the downstream end portion of the flow path is provided, and the collision surface is located at a position farther upward than the substrate supported by the substrate supporter when exposure is carried out.
Shono (US PGPub 2018/0223426) discloses a base ring with a side port for supplying gas, the side port including a funnel-like opening that spreads out towards the processing chamber (Fig. 1B, paras. [0017], [0022], gas injector 147 includes inner surfaces 179), but Shono does not describe or suggest the peripheral wall member has a flow path that guides an inert gas from below to above and an opening that causes the flow path and the processing space to communicate with each other, and collision surface with which the inert gas that flows out to the opening from the downstream end portion of the flow path is provided, and the collision surface is located at a position farther upward than the substrate supported by the substrate supporter when exposure is carried out.
Regarding claim 14, the prior art of record, either alone or in combination, fails to teach or render obvious a substrate supporter that supports the substrate between the emission surface and the closing member such that the substrate faces the emission surface; a supplier that supplies an inert gas to the processing space with the substrate supported by the substrate supporter in the processing space and the lower opening closed by the closing member in the processing space; an exhauster that exhausts an atmosphere in the processing space to outside of the processing space with the substrate supported by the substrate supporter and the lower opening closed by the closing member in the processing space; and a plurality of support pins that extend in the up-and-down direction at a position below the processing space and respectively have a plurality of upper ends that are capable of supporting the substrate, wherein the substrate supporter includes a plurality of substrate supporters, the closing member has a flat upper surface facing the emission surface, and the plurality of substrate supporters are attached to the upper surface of the closing member, the closing member has a plurality of through holes into which the plurality of support pins are inserted, and the plurality of support pins are provided such that the upper ends of the plurality of support pins are located at positions farther downward than upper ends of the plurality of substrate supporters when the lower opening is closed by the closing member, and are provided such that the upper ends of the plurality of support pins are located at positions farther upward than the upper ends of the plurality of substrate supporters when the lower opening is opened by the closing member. These limitations in combination with the other limitations of claim 14 render the claim non-obvious over the prior art of record.
Although Ichinose (US PGPub 2016/0111318) discloses lift pins that are movable in the Z direction to move a wafer in the vertical direction (Figs. 4 and 7, paras. [0056], [0059], [0075]-[0076], lift pins 44 are vertically movable through holes in wafer holder 54), Ichinose does not teach or render obvious the plurality of support pins are provided such that the upper ends of the plurality of support pins are located at positions farther downward than upper ends of the plurality of substrate supporters when the lower opening is closed by the closing member, and are provided such that the upper ends of the plurality of support pins are located at positions farther upward than the upper ends of the plurality of substrate supporters when the lower opening is opened by the closing member since the wafer holder does not close a lower opening. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882